The sufficiency of the purported case-made in the above-entitled proceeding in error, to support the petition in error, is challenged in a motion to dismiss on the ground, among others, that neither the case-made nor a certified copy thereof was filed in the office of the clerk of the district court. The order from which the appeal was sought to be taken was rendered on the 1st day of April, 1912.
The motion must be sustained; the rule being that the case-made, or a copy thereof, must be filed with the papers in the case in the court below, or it is a nullity, and cannot be considered in this court for the purpose of reviewing matters complained of in the trial court. See Abbott v. Rodgers, ante,128 P. 908, and cases cited therein.
All the Justices concur.